IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JOHN SCOTT SUTHERLAND ABBOTT,

               Appellant,

 v.                                                 Case No. 5D14-4617

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed June 14, 2016

Appeal from the Circuit Court
for Lake County,
Lawrence J. Semento, Judge.

Justin M. Bleakley, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

         AFFIRMED. See State v. Liles, 41 Fla. L. Weekly D892 (Fla. 5th DCA Apr. 8,
2016).


PALMER, TORPY and EVANDER, JJ., concur.